Citation Nr: 1511931	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-24 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals, removal of uterine fibroids (also claimed as pelvic pain, menstrual disorder, and parasitic fibroids), as due to undiagnosed illness.

2.  Entitlement to service connection for residuals, status post resection of rectosigmoid and rings (claimed as removal of part of small intestine), as due to undiagnosed illness.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for myofascial dysfunction, left lower paraspinal muscles with mild degenerative disk disease, L5-S1 (back disorder).

5.  Entitlement to service connection for residuals, status post hysterectomy.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), as due to undiagnosed illness.



7.  Entitlement to service connection for skin rash, as due to undiagnosed illness.

8.  Entitlement to service connection for residuals of diverticulosis, as due to undiagnosed illness.

9.  Entitlement to service connection for irritable bowel syndrome (IBS), as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from July 7, 1984 to November 21, 1984; September 20, 1990 to August 3, 1991; and April 17, 2006 to July 28, 2007.  She served in the Southwest Asia theater of operations from October 1990 to July 1991 and June 2006 to June 2007.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

All of the claims, with the exception of service connection for a skin rash, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

A skin rash, diagnosed as intertrigo, had its onset during the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a skin rash, diagnosed as intertrigo, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The Veteran reported in an October 2009 statement that she first started having skin problems on her inner thighs and pubic area when she was serving at the Kirkush Military Training base, an Iraqi Forward Operating Base, and that she still had skin problems.  Service treatment records include a June 2007 post-deployment health assessment in which the Veteran complained of skin rashes during her recent deployment.  After service, a VA examination report dated in September 2010 showed a diagnosis of intertrigo.  The Veteran is both competent and credible in terms of her description of a rash on her inner thighs and pubic area during service and continuing since that time.  This condition was eventually diagnosed as intertrigo by medical professionals.  Resolving doubt in the Veteran's 

favor, the Board finds that service connection for a skin rash of the inner thighs and pubic area, diagnosed as intertrigo, is warranted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a skin rash of the inner thighs and pubic area, diagnosed as intertrigo, is granted.


REMAND

Initially, the Board notes that the Veteran's VA treatment records associated with the claims folder and Virtual file are dated from July 2008 to June 2012.  However, there is indication of additional outstanding VA treatment records related to her claims.  The December 2010 rating decision notes that the Veteran's VA treatment records dated as early as January 2001 had been obtained.  Further, while there is no diagnosis of IBS of record, there is a notation of a history of IBS in a treatment record dated in May 2001.  The Veteran has stated that she was diagnosed as having IBS by VA.  A VA letter dated January 16, 2001 also notes that the Veteran was scheduled for an upcoming VA medical appointment on March 28, 2001.  As no VA treatment records dated prior to July 2008 are currently of record, a remand is required.

As the case must be remanded for the foregoing reason, an additional request should be made for the Veteran's complete service treatment records, to include all entrance and separation examinations. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of the Veteran's complete service treatment records, to include all entrance and separation examination reports.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from November 1984 to July 2008, and dated from June 2012 forward.  A specific request should be made for a copy of her Persian Gulf Registry examination conducted in approximately January 2001.  

3.  Next, review the claims folder and make a determination as to whether any VA examinations and/or opinions are warranted and, if so, schedule the Veteran for appropriate examination(s).  

4.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and her representative, if any, with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


